               IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


THOMAS RAY DICKERSON,                  *
                                       *


     Plaintiff/                        *
                                       *


              V.                       *            CV 617-109
                                       *


WARDEN ROBERT ADAMS/ Jenkins           *
Correctional Facility; WARDEN          *
ADAM JORDAN; and NURSE FNU             *
PEACOCK/                               *
                                       *


     Defendants.                       *



                                   ORDER




     Pending before the Court is Plaintiff's motion for jury trial.

(Doc. 69.)      Federal Rule of Civil Procedure 38 requires a party to

demand a jury trial by ''serving the other parties with a written

demand - which may be included in a pleading — no later than 14

days after the last pleading directed to the issue is served; and

filing the demand in accordance with Rule 5(d)."          Fed. R. Civ. P.

38(b).

     In      this   case,   Plaintiff's amended complaint includes     the

phrase "Demand for Jury" under the civil action number on the first

page of the prisoner complaint form.i        (Doc. 6/ at 1.)     Moreover/

Defendant Peacock's Answer includes a demand for a jury trial in



1 Courts have held that such a placement of a demand for jury trial in a
complaint complies with Rule 38. See, e.g., Kahn v. Head, 114 F.R.D. 20 (D.
Md. 1987).
the prayer for relief.      (Doc. 39, at 6.)    Neither party specified

which issues they wished to have tried by a jury, thus, in

accordance with Rule 38(c), a jury trial was demanded by both

parties ''on all   issues so     triable."      Fed. R. Civ. P.    38(c).

Accordingly, Plaintiff's motion for jury trial (doc. 69) is DENIED

as MOOT.


     ORDER   ENTERED   at   Augusta,   Georgia,   this            day     of

November, 2018.




                                       J.                ,, tHIEF JUDGE
                                       UNITED            DISTRICT COURT
                                        QUT       DISTRICT OF GEORGIA
